                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI

K.P. and L.M.                                               )
                                                            )
                         Petitioner,                        )
v.                                                          ) CASE NO. 4:20-cv-00187-BP
                                                            )
LONE JACK C-6 SCHOOL DISTRICT,                              )
DR. MATTHEW TARWATER,                                       )
KATHY BUTLER and KELLIE ROTH                                )
                                                            )
                         Defendants.                        )

DEFENDANT MATTHEW TARWATER, EdD’S MOTION TO DISMISS FOR FAILURE
    TO STATE A CLAIM AND LACK OF SUBJECT MATTER JURISDICTION

         Defendant Matthew Tarwater, Ed.D (hereinafter “Dr. Tarwater” and/or “defendant”)

respectfully moves the Court to:

     •   Dismiss Counts III and IV of plaintiffs’ Complaint for failure to state a claim under

         Fed. R. Civ. P. 12(b)(6);

     •   Dismiss Count VII for lack of subject matter jurisdiction under Fed. R. Civ. P.

         12(b)(1) or, in the alternative, for failure to state a claim under Fed. R. Civ. P.

         12(b)(6); and,

     •   In the alternative to dismissing the individually enumerated counts on the grounds

         specified above, to dismiss the entire action based on plaintiffs’ failure to comply

         with Fed. R. Civ. P. 10(a), which is jurisdictional in nature, implicating Fed. R. Civ.

         P. 12(b)(1), 12(b)(2) 1 and/or in the alternative, 12(b)(6).

         The arguments and authorities in support of Dr. Tarwater’s motion are set forth

fully in the accompanying Suggestions in Support.


1
  As discussed in the accompanying Suggestions in Support, caselaw does not clearly indicate whether the
jurisdictional deficiency implicated by a failure to comply with Rule 10(a) goes to subject matter jurisdiction,
personal jurisdiction, or some other form of jurisdiction.



          Case 4:20-cv-00187-BCW Document 30 Filed 06/01/20 Page 1 of 2
       WHEREFORE, for the foregoing reasons and those fully explained in the

accompanying Suggestions In Support, this Court should: (1) dismiss Counts III, IV, and

VII against Dr. Tarwater; (2) having dismissed all Counts against the Dr. Tarwater,

dismiss Dr. Tarwater as a defendant; (3) in the alternative to dismissing the individually

enumerated counts, the Court should dismiss the entire action based on plaintiffs’ failure

to comply with Fed. R. Civ. P. 10(a); and (4) grant such further and necessary relief as

implicated by Dr. Tarwater’s motion and accompanying Suggestions in Support.

                                          Respectfully submitted,

                                          EVANS & DIXON, L.L.C.


                                          /s/Stephanie A. Preut
                                          Brian J. Niceswanger       MO #36239
                                          Stephanie A. Preut         MO #64330
                                          1100 Main Street, Suite 2000
                                          Kansas City, MO 64105

                                          and

                                          82 Corporate Woods, Suite 900
                                          10851 Mastin Boulevard
                                          Overland Park, Kansas 66210
                                          (T): (913) 701-6810
                                          (F): (913) 341-2293
                                          KCCivilLit@evans-dixon.com
                                          ATTORNEY FOR DEFENDANT


                              CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I filed the foregoing document via the Court’s
ECF system, which will cause a true and correct copy of the same to be served
electronically on all ECF-registered counsel of record.



                                                 /s/Stephanie A. Preut
                                                 ATTORNEY FOR DEFENDANT

                                             2

        Case 4:20-cv-00187-BCW Document 30 Filed 06/01/20 Page 2 of 2
